DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This final office action is responsive to the amendments filed on 02/16/2021.
Claims 21-40 are pending.

Response to Amendment

No amendments have been made to the claims by the Applicant.   


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 21-22, 25, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Rosato et al. (US Pub. No. 2014/0282499 A1, hereafter Rosato) in view of Ahmad et al. (US Pub. No. 2016/0328254 A1, hereafter Ahmad) and further in view of McCloy (US Pub. No. 2013/0007738 A1).

Rosato, Ahmad and McCloy were cited in the last office action. 
Highlighted claim elements are missing from the respective cited prior art.

As per claim 21, Rosato teaches the invention substantially as claimed including a server (fig 2 computer system 200), comprising: 
a memory storing instructions that when executed on or across one or more processors of the server implement a hypervisor (fig 2 second hypervisor 230 cpu 232 memory 234 computer system 200 [0016] processor, executing instructions, stored in memory); 
a same or different memory storing program instructions that when executed on or across the one or more processors of the server implement one or more virtual machines (fig 2 cpu 232 memory 234 computer system 200 [0016] processor, executing instructions, stored in memory [0024] one or more guest virtual machine); and 
an offload card of the server comprising a different one or more processors and associated different memory (fig 2 cpu 222 memory 224 computer system 200 [0029] first hypervisor, merely offloading resources); 
wherein the one or more different processors of the offload card are configured to (fig 2 cpu 222 [0029] first hypervisor, offloading resources):
issue a first request to the hypervisor ([0003] request to manage virtual server is received, one or more additional hypervisor is selected to complete the request [0028] first hypervisor, may access resource, passing message to the second operating system 236 [0030] communication between hypervisors through the shared memory 240; fig 3 receive request to manage a virtual server 310 select 2nd hypervisor 340); and 
wherein the hypervisor is configured to (fig 2 second hypervisor 230): 
in response to obtaining, by the hypervisor, the first request from the offload card (fig 2 first hypervisor 220 cpu 222 second hypervisor 230 OS 236 [0028] first hypervisor, may access resource,  passing message to the second operating system 236 [0003] request to manage virtual server is received, one or more additional hypervisor is selected to complete the request), initiate, by the hypervisor, at least a portion of a virtualization management task that manages the one or more virtual machines of the server ([0031] virtual server, defined/instantiated on the second hypervisor 230 [0033] direct virtual server control [0037] virtual server management task [0038] server management task requires hardware resources supported only on the second hypervisor [0003] request to manage virtual server is received, one or more additional hypervisor is selected to complete the request); and 
enter a quiescent state after the portion of the virtualization management task ([0037] virtual server management task [0038] server management task requires hardware resources supported only on the second hypervisor fig 3 310 340 395), that was initiated in response to obtaining the first request from the offload card, is complete (fig 2 first hypervisor 220 cpu 222 second hypervisor 230 OS 236 [0028] first hypervisor, may access resource, passing message to the second operating system 236 [0003]).

Rosato doesn’t specifically teach hypervisor, in response to obtaining, by the hypervisor, first request and hypervisor enter a quiescent state after the virtualization management task, that was initiated in response to obtaining the first request is complete.

	Ahmad, however, teaches hypervisor, in response to obtaining, by the hypervisor, first request and hypervisor enter a quiescent state ([0007] hypervisor transition to  dormant mode [0078]) after the virtualization management task, that was initiated in response to obtaining the first request, is complete ([0007] hypervisor performs initial configuration and allocation of resources, allocate cpu/memory/devices [0078]).

	It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Rosato with the teachings of Ahmad of transitioning hypervisor to dormant state after initial configuration and allocation of resources e.g. cpu/memory allocation to improve efficiency and allow hypervisor enter a quiescent state after the virtualization management task is complete to the method of Rosato as in the instant invention. The combination of analogous art (Rosato [0001] Ahmed [0004] ) would have been obvious because applying known method of transitioning hypervisor into dormant mode after initial configuration and allocation task to the known method of offloading request to additional hypervisor as taught by Rosato to yield predictable result of hypervisor enter quiescent state after completing virtual management task with reasonable expectation of success and improved efficiency (Rosato [0002] [0013] Ahmed [0040]).

	Rosato and Ahmed, doesn’t specifically teach in response to obtaining, by the hypervisor, first request.

	McCloy, however, teaches in response to obtaining, by the hypervisor, first request ([0003] responsive to receiving a request to execute a virtual machine, determining a geophysical location of a host for the virtual machine [0060] in response to a request to migrate a virtual machine from one host to another host; fig 5 receive request to execute virtual machine 502 hypervisor determines the policy for virtual machine 504).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Rosato and Ahmad with the teachings of McCloy of hypervisor determining policy for the virtual machine in response to receiving a request to execute/migrate virtual machine to improve efficiency and allow in response to obtaining, by the hypervisor, first request to the method of Rosato and Ahmad as in the instant invention. The combination of analogous art (Rosato [0001] Ahmed [0004] McCloy [0003]) would have been obvious because applying known method of hypervisor responding to the request to execute/migrate VM to the known method of offloading request to additional hypervisor as taught by Rosato and Ahmad to yield predictable result of hypervisor responding to the request for VM execution/migrate with reasonable expectation of success and improved efficiency (Rosato [0002] [0013] Ahmed [0040] McCloy [0002] [0064]).

As per claim 22,  Rosato teaches wherein the one or more different processors of the offload card are further configured to (fig 2 CPUs 222 first hypervisor 220): 
issue the first request in response to one or more communications from a control plane component of a virtualized computing service (fig 2 Server management application 250 SMAPI 260 first hypervisor 220 [0003] request to manage virtual server is received, one or more additional hypervisor is selected to complete the request [0028] first hypervisor, may access resource, passing message to the second operating system 236 [0030] communication between hypervisors through the shared memory 240; fig 3 receive request to manage a virtual server 310 select 2nd hypervisor 340).  

As per claim 25, Rosato teaches wherein the hypervisor comprises a plurality of components including a first component and a second component (fig 2 hypervisor 220  cpu 222 memory 224 OS 226 SMAPI 260).
Ahmad teaches remaining claim elements of wherein the first component of the hypervisor is configured to: 
communicate with the second component via a pipe to cause at least a portion of the virtualization management task to be performed ([0076] hypervisor, communication, between guest operating system, shared memory [0076] communication, shared memory, interrupts).  


As per claim 27, McCloy teaches to cause at least a portion of the hypervisor to be launched during a boot operation of the server (fig 4 host 410 hypervisor 430 [0061] hypervisor, automated inquiry, physical host is booted).


Claims 23 are rejected under 35 U.S.C. 103 as being unpatentable over Rosato in view of Ahmad and further in view of McCloy, as applied to above claims, and further in view of Aloni et al. (US Pub. No. 2008/0127227 A1, hereafter Aloni).
Aloni was cited in the last office action.
As per claim 23, Rosato teaches wherein to issue the first request, the one or more different processors of the offload card use one or more direct memory access operations (fig 2 CPUs 222 hypervisor 220 SMAPI 260 [0025] [0003] request to manage virtual server is received, one or more additional hypervisor is selected to complete the request [0028] first hypervisor, may access resource, passing message to the second operating system 236 [0030] communication between hypervisors through the shared memory 240; fig 3 receive request to manage a virtual server 310 select 2nd hypervisor 340).  
Rosato, Ahmad and McCloy, in combination, do not specifically teaches offload card using one or more direct memory operations.
Aloni, however, teaches offload card using one or more direct memory operations ([0038] offload data packet, utilizing direct memory access).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Rosato, Ahmad and McCloy with the teachings of Aloni of offloading using DMA operation to improve efficiency and allow offload card using one or more direct memory operations to the method of Rosato, Ahmad and McCloy as in the instant invention. The combination of analogous art (Rosato [0001] Ahmed [0004] McCloy [0003] Aloni [0003]) would have been obvious because applying known method of offloading using DMA to the known method of offloading request to additional hypervisor as taught by Rosato, Ahmad and McCloy to yield predictable result of offloading using DMA with reasonable expectation of success and improved efficiency (Rosato [0002] [0013] Ahmed [0040] McCloy [0002] [0064] Aloni [0004] [0005]).

Claims 24 are rejected under 35 U.S.C. 103 as being unpatentable over Rosato in view of Ahmad and further in view of McCloy, as applied to above claims, and further in view of Shanbhogue et al. (US Pub. No. 2010/0169968 A1, hereafter Shanbhogue).
As per claim 24, Rosato, Ahmad and McCloy, in combination, do not specifically teach limitations of claim 3.
Shanbhogue, however, teaches hypervisor is further configured to: store, in a representation of a state machine of the hypervisor (fig 2 VMM state transition diagram [0033]-[0038]), an indication of a state transition corresponding to the completion of the portion of the virtualization management task (fig 2 container OI state transition diagram [0033]-[0038]).  
It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Rosato, Ahmad and McCloy with the teachings of Shanbhogue of VMM and container state transition diagram to improve efficiency and allow store, in a representation of a state machine of the hypervisor, an indication of a state transition corresponding to the completion of the portion of the virtualization management task to the method of Rosato, Ahmad and McCloy as in the instant invention. The combination of analogous art (Rosato [0001] Ahmed [0004] McCloy [0003] Shanbhogue [0017]) would have been obvious because applying known method of state transition diagram of VMM, container to the known method of offloading request to additional hypervisor as taught by Rosato, Ahmad and McCloy to yield predictable result of storing VMM and container state diagram with reasonable expectation of success and improved efficiency (Rosato [0002] [0013] Ahmed [0040] McCloy [0002] [0064] Shanbhogue [0018]).


Claims 28, 30 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Rosato in view of Bakke et al. (US Pub. No. 2007/0011272 A1, hereafter Bakke) and further in view of McCloy, as applied to above claims.

Bakke was cited in the last office action.

As per claim 28, Rosato teaches the invention substantially as claimed including a method, comprising: 
obtaining, at an offload card of a server (fig 2 SMAPI 260 first hypervisor 220 CPU 222 computer system 200 [0036] server management application issues request to the SMAPI of the first hypervisor) from a source external to the server ([0021] computer, communication, external server fig 2 Server management application 250 SMAPI 260), an indication of a virtualization management task ([0036] request to manage a virtual server, server management task  fig 3 310), that manages one or more virtual machines of the server ([0036] request, virtual server management tasks, defining/activating/updating the virtual server [0027] hypervisor 220, one or more virtual servers 260 running on top of it [0029] one or more virtual server 270 may be instantiated, hosted on the second hypervisor 230 fig 2 first hypervisor 220 virtual server 260), to be performed at the server (fig 2 virtual server 260 220 222 computer system 200); 
sending, by the offload card to a hypervisor at the server, a request indicating the virtualization management task ([0003] request to manage virtual server is received, one or more additional hypervisor is selected to complete the request [0028] first hypervisor, passing message to the second operating system 236 [0030]  communication between hypervisors through the shared memory 240, fig 2 250 260 220 222 second hypervisor 230 cpu 232 [0036] request to manage a virtual server, server management task fig 3 receive request to manage a virtual server 310 select 2nd hypervisor 340); and 
initiating, by the hypervisor, in response to obtaining the request from the offload card of the server ([0003] request to manage virtual server is received, one or more additional hypervisor is selected to complete the request [0028] first hypervisor, passing message to the second operating system 236 [0030] communication between hypervisors through the shared memory 240 [0036] request to manage a virtual server, server management task fig 3 receive request to manage a virtual server 310 select 2nd hypervisor 340), at least a portion of the virtualization management task to manage the one or more virtual machines of the server ([0031] virtual server, defined/instantiated on the second hypervisor 230 [0033] direct virtual server control [0037] virtual server management task [0038] server management task requires hardware resources supported only on the second hypervisor).

Rosato doesn’t specifically teach obtaining from an external source, initiating, in response to obtaining the request. 

Bakke, however, teaches obtaining from an external source ([0072] external interfaces, packet reception [0086] signaling from the external core network, incoming traffic).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Rosato with the teachings of Bakke of external interfaces to receiving signal from external core network, offloading function from other cores to the networking core running in the second domain on Xen hypervisor to improve efficiency and allow obtaining request from an external source and sending a request to the hypervisor to the method of Rosato as in the instant invention. The combination would have been obvious because both are analogous art (Rosato [0011] Bakke [0002]) and applying the known method of offloading the function from other cores to the networking core running on hypervisor taught  by Bakke to the offloading method taught by Rosato to yield expected result of  obtaining request from an external source and sending a request task to the hypervisor with the reasonable expectation of success and improved efficiency (Rosato [0029] Bakke [0034]). 

Rosato and Bakke, in combination, do not specifically teach initiating, in response to obtaining the request. 

McCloy, however, teaches initiating, in response to obtaining the request (fig 5 hypervisor determine geophysical policy for VM 504 access stored geophysical data 506 verify integrity 508 510 514 516 virtual machine is executed 518 [0059] in response to receiving a request, virtual machine is executed). 

It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Rosato and Bakke with the teachings of McCloy of hypervisor executing virtual machine in response of receiving request to improve efficiency and allow initiating, in response to obtaining the request to the method of Rosato and Bakke as in the instant invention. The combination would have been obvious because both are analogous art (Rosato [0011] Bakke [0002] McCloy [0003]) and applying the known method of executing virtual machine in response to receiving the request as taught by McCloy to the request offloading method taught by Rosato and Bakke to yield expected result of initiating in response to receiving request with the reasonable expectation of success and improved efficiency (Rosato [0029] Bakke [0034] McCloy [0002]). 


As per claim 30, Bakke teaches examining, by the hypervisor, a queue of one or more outstanding virtualization management tasks to identify the virtualization management task ([0107] ring buffer interface, multiple queues feed data, each queue is associated with one QOS level fig 2A VMM 206 networking stack 110).  
McCloy teaches remaining claim elements of examining, by the hypervisor, to identify the virtualization management task (fig 4 hypervisor 430 [0061] hypervisors configured to perform inquiry [0059] request to execute VM, request to migrate a virtual machine).

As per claim 33, Rosato teaches launching, by the offload card, at least a portion of the hypervisor (fig 2 first hypervisor 220 second hypervisor 230 fig 3 balance system resource among hypervisors 395).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Rosato in view of Bakke and further in view of McCloy, as applied to above claims, and further in view of Traut (EP 1701259 A2).
Traut was cited in the last office action.

As per claim 29, Rosato teaches wherein the portion of the virtualization management task initiated by the hypervisor ([0031] virtual server, defined/instantiated on the second hypervisor 230 [0033] direct virtual server control [0037] virtual server management task [0038] server management task requires hardware resources supported only on the second hypervisor) in response to obtaining the request from the offload card is initiated on a physical processor of the server ([0003] request to manage virtual server is received, one or more additional hypervisor is selected to complete the request [0028] first hypervisor, passing message to the second operating system 236 [0030] communication between hypervisors through the shared memory 240 [0036] request to manage a virtual server, server management task fig 3 receive request to manage a virtual server 310 select 2nd hypervisor 340 ), the method further comprising: relinquishing, by the hypervisor, the physical processor of the server after the portion of the virtualization management task is complete (fig 2 second hypervisor 230 virtual server 270 cpu 232 [0036] request to manage a virtual server, server management task fig 3 receive request to manage a virtual server 310 select 2nd hypervisor 340).	

Rosato does not specifically teach in response to obtaining the request and relinquishing, by the hypervisor, the physical processor after the portion of the task is complete.

McCloy, however, teaches in response to obtaining, by the hypervisor, first request ([0003] responsive to receiving a request to execute a virtual machine, determining a geophysical location of a host for the virtual machine [0060] in response to a request to migrate a virtual machine from one host to another host; fig 5 receive request to execute virtual machine 502 hypervisor determines the policy for virtual machine 504).

Rosato, Bakke and McCloy, in combination, do not specifically teach relinquishing, by the hypervisor, the physical processor after the portion of the task is complete.

Traut, however, teaches relinquishing, by the hypervisor, the physical processor after the portion of the task is complete (fig 6 virtualizer handles intercept 608 processor control returned to first partition 618).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Rosato, Bakke and McCloy with the teachings of Traut of after virtualizer handles the intercept, processor control returned to the first partition to improve efficiency and allow relinquishing, by the hypervisor, the physical processor after the portion of the task is complete to the method of Rosato, Bakke and McCloy as in the instant invention. The combination would have been obvious because both are analogous art (Rosato [0011] Bakke [0002] McCloy [0003] Traut [0001]) and applying the known method of executing virtual machine in response to receiving the request as taught by McCloy to the request offloading method taught by Rosato and Bakke to yield expected result of initiating in response to receiving request with the reasonable expectation of success and improved efficiency (Rosato [0029] Bakke [0034] McCloy [0002] Traut [0010]). 

Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Rosato in view of Bakke and further in view of McCloy, as applied to above claims, and further in view of Matsumoto et al. (US Pub. No. 2011/001073 A1, hereafter Matsumoto).
Matsumoto was cited in the last office action.
 
As per claim 31, McCloy teaches utilizing, by the hypervisor to perform the portion of the virtualization management task, a physical processor voluntarily released by a guest virtual machine, wherein the physical processor had been previously acquired by the guest virtual machine (fig 5 hypervisor receive request to execute virtual machine 502 hypervisor determine geophysical policy for the VM 504 506-516 execute virtual machine 518).  
Rosato, Bakke and McCloy, in combination, do not specifically teach a physical processor voluntarily released by a guest virtual machine, wherein the physical processor had been previously acquired by the guest virtual machine.
Matsumoto, however, teaches physical processor voluntarily released by a guest virtual machine, wherein the physical processor had been previously acquired by the guest virtual machine (fig 6 block the virtual processor 0 602 yield the physical processor 0 603 fig 5 physical processor 0 - virtual processor 0/virtual machine 1 [0103] virtual processor halt exit, yield the physical processor 0[0104] virtual processor, allocated, physical processor 0, not found).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Rosato, Bakke and McCloy to the method of Masumoto of blocking the virtual processor and yielding the corresponding physical processor that had been previously acquired by the virtual machine to improve efficiency and allow physical processor voluntarily released by a guest virtual machine that had been previously acquired by the virtual machine to the method of Rosato, Bakke and McCloy as in the instant invention.

As per claim 32, McCloy teaches performing, by the hypervisor (fig 3 hypervisor 304): 
releasing a physical processor used for the portion of the virtualization management task ([0020] computing resources, networks, bandwidth, server, processing, memory, storage, application, virtual machine, services, released [0050] resource provisioning, dynamic, utilized to perform task).   

Matsumoto teaches remaining claim elements of in response to determining that the virtualization management task belongs to a first category of tasks (fig 5 VS=VEXE VS=VHLT), storing an indication of a state transition of the virtualization management task before releasing ([0103] insert the virtual processor in the virtual processor blocking queue 131 fig 6 block the virtual processor0 602 yield the physical processor0 603 fig 4 state transition view showing virtual processor state fig 2A/B processor/interrupt execution state).

Claims 35-37, 40 are rejected under 35 U.S.C. 103 as being unpatentable over Rosato in view of Ahmad and further in view of McCloy, as applied to above claims.

As per claim 35, Rosato teaches the invention substantially as claimed including one or more non-transitory computer-accessible storage media storing program instructions that when executed on or across one or more processors cause one or more computer systems to ([0005]):  
determine, at a hypervisor of the one or more computer systems (fig 2 second hypervisor 230 computer system 200), that a request indicating a virtualization management task to manage one or more virtual machines on the one or more computer systems ([0036] request, manage virtual server, virtual server management tasks defining/activating/updating the virtual server[0038] task, require, resource supported only on the second hypervisor) has been issued ([0040] subsequent, selecting hypervisor, manage virtual server i.e. request must be issued to the selected hypervisor to be performed by the selected hypervisor) from an offload card of the one or more computer systems (fig 2 first hypervisor 220 CPUs 222 computer system 200 fig 3 receive request to manage a virtual server 310); 
initiate, by the hypervisor in response to the determining that the request has been issued ([0040] subsequent, selecting hypervisor, manage virtual server i.e. request must be issued to the selected hypervisor to be performed by the selected hypervisor), at least a portion of the virtualization management task that manages the one or more virtual machines on the one or more computer systems (fig 2 first hypervisor 220 CPUs 222 computer system 200 [0028] second hypervisor support offloaded resources [0032] virtual server, defined, instantiated on the second hypervisor); and 
enter, by the hypervisor (fig 2 second hypervisor 230), a quiescent state after at least the portion of the virtualization management task ([0028] second hypervisor support offloaded resources [0032] virtual server, defined, instantiated on the second hypervisor), initiated in response to the determining that the request from the offload card had been issued ([0040] subsequent, selecting hypervisor, manage virtual server i.e. request must be issued to the selected hypervisor to be performed by the selected hypervisor), has been completed.

	Rosato doesn’t specifically teach determine, at a hypervisor of the one or more computer systems, that a request has been issued, initiate in response to the determining that the request has been issued, at least a portion of the task, enter by the hypervisor, a quiescent state after at least a portion of the task has been completed.
	
Ahmad, however, teaches enter by the hypervisor, a quiescent state ([0007] hypervisor transition to dormant mode [0078]) after at least a portion of the virtualization management task, that was initiated is complete ([0007] hypervisor performs initial configuration and allocation of resources, allocate cpu/memory/devices [0078]).

	It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Rosato with the teachings of Ahmad of transitioning hypervisor to dormant state after initial configuration and allocation of resources e.g. cpu/memory allocation to improve efficiency and allow hypervisor enter a quiescent state after the virtualization management task is complete to the method of Rosato as in the instant invention. The combination of analogous art (Rosato [0001] Ahmed [0004] ) would have been obvious because applying known method of transitioning hypervisor into dormant mode after initial configuration and allocation task to the known method of offloading request to additional hypervisor as taught by Rosato to yield predictable result of hypervisor enter quiescent state after completing virtual management task with reasonable expectation of success and improved efficiency (Rosato [0002] [0013] Ahmed [0040]).

	Rosato and Ahmed, doesn’t specifically teach determine, at a hypervisor of the one or more computer systems, that a request has been issued, initiate in response to the determining that the request has been issued, at least a portion of the task.

	McCloy, however, determine, at a hypervisor of the one or more computer systems, that a request has been issued ([0003] responsive to receiving a request to execute a virtual machine [0060] in response to a request to migrate a virtual machine from one host to another host; fig 5 receive request to execute virtual machine 502), initiate in response to the determining that the request has been issued ([0003] [0060] fig 5 502), at least a portion of the task ([0003]  determining a geophysical location of a host for the virtual machine fig 5 hypervisor determines the policy for virtual machine 504).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Rosato and Ahmad with the teachings of McCloy of hypervisor determining policy for the virtual machine in response to receiving a request to execute/migrate virtual machine to improve efficiency and allow determine, at a hypervisor of the one or more computer systems, that a request has been issued, initiate in response to the determining that the request has been issued, at least a portion of the task to the method of Rosato and Ahmad as in the instant invention. The combination of analogous art (Rosato [0001] Ahmed [0004] McCloy [0003]) would have been obvious because applying known method of initiating the virtual task upon determining at the hypervisor that a request has been issued to the known method of offloading request to additional hypervisor as taught by Rosato and Ahmad to yield predictable result of initiating virtual management task upon determining, at the hypervisor, that request has been issued with reasonable expectation of success and improved efficiency (Rosato [0002] [0013] Ahmed [0040] McCloy [0002] [0064]).

As per claim 36, Rosato teaches utilize, at the hypervisor, at least one asynchronous communication mechanism to communicate with the offload card ([0030] communications between the first and second hypervisor, shared memory fig 2 CPU 222, 232, hypervisor 230 220 shared memory 24).  

As per claim 37, Rosato teaches translate, at the hypervisor, an input-output (I/O) request of a virtual machine to one or more memory-mapped I/O operations completed using the offload card (fig 2 hypervisor 220 virtual server 260 [0013] I/O pass-through, virtual server to control the devices directly).

Ahmad teaches remaining claim elements of translate I/O request to one or more memory-mapped I/O operations ([0085] virtual devices, hypervisor, sue, memory-mapped I/O, hypervisor, inter-virtual machine interrupts).

As per claim 40, McCloy teaches wherein the virtualization management task comprises one or more of: 
(a) launching a virtual machine ([0059] execute a virtual machine), 
(b) collecting one or more metrics, 
(c) a shutdown of a virtual machine, 
(d) a restart of a virtual machine, or 
(e) overwriting a portion of memory allocated to a virtual machine.


  
Claims 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Rosato in view of Ahmad and further in view of McCloy, and further in view of Matsumoto as applied to above claims.
As per claim 38, Rosato teaches store, by the hypervisor, an indication of a partial completion of the virtualization management task ([0036] hypervisor, virtual server management tasks [0019] retrievable information, stored, in the storage 120).
Rosato, Ahmad and McCloy, in combination, do not specifically teach an indication of partial completion of task.
Matsumoto teaches remaining claim elements of an indication of a partial completion ([0072] virtual processor block queues 131 [0103] virtual machine monitor, switches, scheduling state to BLK, insert the virtual processor in the virtual processor blocking queue).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Rosato, Ahmad and McCloy to the method of Masumoto of virtual machine monitor inserting the virtual processor into a blocking queue to improve efficiency and allow storing an indication of a partial completion to the method of Rosato, Ahmad and McCloy as in the instant invention.
As per claim 39, Rosato teaches determine, at the hypervisor, that the virtualization management task has been partially completed (fig 2 hypervisors  [0036] virtual server management tasks); and 
resume, at the hypervisor, the virtualization management task ([0029] virtual sever 270 hypervisor 230, virtual machine suspend/resume functionality).

	Matsumoto teaches remaining claim elements of determine, at the hypervisor, that the virtualization management task has been partially completed ([0052] when the requested processor is completed [0103] virtual processor, halt state, virtual machine monitor, insert the virtual processor in the virtual processor blocking queue).


Allowable Subject Matter

Claims 26, 34 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.


Examiners Note

Applicant is further reminded of that the cited paragraphs and in the references as applied to the claims above for the convenience of the applicant(s) and although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider all of the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
Response to Arguments

Applicant's arguments filed on 02/16/2021 have been fully considered but they are not persuasive. In Applicant’s response filed on 02/16/2021, Applicant argues the following:
Neither Rosato nor Ahmad nor McCloy disclose "wherein the one or more different processors of the offload card are configured to: issue a first request to the hypervisor." 
Neither Rosato nor Ahmad nor McCloy disclose "wherein the hypervisor is configured to: in response to obtaining, by the hypervisor, the first request from the offload card, initiate, by the hypervisor, at least a portion of a virtualization management task that manages the one or more virtual machines of the server."
Neither Rosato nor Ahmad nor McCloy disclose "wherein the hypervisor is configured to: --- enter a quiescent state after the portion of the virtualization management task that was initiated in response to obtaining the first request from the offload card, is complete."
Neither Rosato nor Bakke nor McCloy disclose "sending, by the offload card to a hypervisor at the server, a request indicating the virtualization management task."
Neither Rosato nor Bakke nor McCloy disclose "initiating, by the hypervisor, in response to obtaining the request from the offload card of the server, at least a portion of the virtualization management task to manage the one or more virtual machines of the server."
Examiner has thoroughly considered Applicant’s arguments, but respectfully, find them unpersuasive for at least the following reasons:
With respect to point a: Examiner respectfully disagree. Rosato teaches first hypervisor running on first CPU 222 offloading resources to the second hypervisor running on second CPU 232. Therefore, first CPU 222 is equivalent to the one or more different processors of the offload card as recited in claim 21. Rosato further teaches request to manage a virtual servers is received at the first hypervisor and based on the analyzed request, one or more additional hypervisors is selected to complete the request ([0003]). For example, the second hypervisor 230 may be initialized and its operating system 236 chosen specifically to support offloaded resources that are unsupported by the first operating system 226. In that case, the first hypervisor 220 may access resources its operating system 226 does not support by passing messages to the second operating system 236, which does support such resources ([0028]). Communications between the first and second hypervisors 220 and 230, and their respective operating systems 226 and 236, may occur through he shared memory 240 ([0030]). Rosato also teaches a request to manage a virtual server may be receive at the first hypervisor 220 including virtual server management tasks such as defining the virtual server, activating the virtual server, and updating the virtual server ([0036]). Passing message (i.e. issuing request) from the first hypervisor (i.e. offload processors) to the second operating system (i.e. hypervisor running on different processor) is equivalent to the claim elements of wherein the one or more different processors of the offload card are configured to issue a first request to the hypervisor as recited in claim 21.
With respect to point b: Examiner respectfully disagree. Rosato teaches a first hypervisor running on the first CPU (fig 2 220 222) and a second hypervisor running on the second CPU (fig 2 230 232), where in the first hypervisor accesses resources of the second hypervisor by passing message to the second operating system ([0028]). Rosato teaches upon receiving a request to manage virtual server, one or more additional hypervisor (i.e. second hypervisor) is selected to complete the request ([0003]) by communicating with the second hypervisor by writing data to the shared memory 240 ([0030]) and virtual server 270 could be instantiated on the second hypervisor ([0031]) and instantiating/defining the virtual server on the second hypervisor 270 ([0032]) and second hypervisor directly controlling the virtual server 270 ([0033]).  Therefore, Rosato clearly teaches first hypervisor passing message to the second hypervisor, which is equivalent to a request being issued by the first hypervisor running on the offload processor and Second hypervisor instantiating and controlling the virtual server 270 upon issued request is equivalent to the claim elements of “in response to obtaining, by the hypervisor, the first request from the offload card, initiate, by the hypervisor, at least a portion of a virtualization management task that manages the one or more virtual machines of the server” as recited in claim 21. While one of ordinary skills in the art would have understood from Rosato that the second hypervisor is instantiating the virtual server in response to obtaining the request for the task sent by the first hypervisor running on the offload processor. Examiner has cited additional prior art of McCloy teaching responsive to receiving a request to execute a virtual machine by the hypervisor, determining a geophysical location of a host for the virtual machine ([0003] fig 5 502 504 [0059]) or in response to a request to migrate a virtual machine from one host to another host, the target host may access the geophysical policy before migration ([0060] [0059]), all of which is an example of “performing a function/task by the hypervisor in response to obtaining a request by a hypervisor”  to specifically teach the limitations of “in response to obtaining, by the hypervisor, the first request”. Therefore, combination of Rosato and McCloy teaches wherein the hypervisor is configured to: in response to obtaining, by the hypervisor, the first request from the offload card, initiate, by the hypervisor, at least a portion of a virtualization management task that manages the one or more virtual machines of the server as recited in claim 21.
With respect to point c: Examiner respectfully doesn’t agree. Rosato teaches request of management task requires hardware resources supported only on the second hypervisor ([0037] [0038] fig 3 3310 340 395) and first hypervisor may access resources by passing message to the second operating system in the second hypervisor (fig 2 [0028]) and based on the analyzed request, second hypervisor is selected to complete the request ([0003]), which is at least equivalent to the claim elements of wherein the hypervisor is configured to  completing the virtualization management task upon request issued from the first offload card. Ahmad teaches the hypervisor may be configured to perform the initial configuration and allocation of resources for the virtualization. The hypervisor may then transition into a dormant mode and not handle regular scheduling and privilege resolution tasks ([0007] [0078]). Therefore, Ahmad at least teaches hypervisor is configured to enter a quiescent state after completion of virtualization management task as recited in claim 21. While one of ordinary skills in the art would have understood from Rosato that the second hypervisor is instantiating the virtual server in response to obtaining the request for the task sent by the first hypervisor running on the offload processor i.e. initiated in response to obtaining the first request. Examiner has cited additional prior art of McCloy teaching responsive to receiving a request to execute a virtual machine by the hypervisor, determining a geophysical location of a host for the virtual machine ([0003] fig 5 502 504 [0059]) or in response to a request to migrate a virtual machine from one host to another host, the target host may access the geophysical policy before migration ([0060] [0059]), all of which is an example of “performing a function/task by the hypervisor in response to obtaining a request by a hypervisor”  to specifically teach the limitations of “in response to obtaining, by the hypervisor, the first request”. Therefore, combination of Rosato, Ahmad and McCloy teaches enter a quiescent state after the portion of the virtualization management task that was initiated in response to obtaining the first request from the offload card, is complete as recited in claim 21.
With respect to d: Same as response with respect to point b.
With respect to e: Same as response with respect to point b.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU ZAR GHAFFARI whose telephone number is (571)270-3799.  The examiner can normally be reached on Monday-Thursday 9:00 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ABU ZAR GHAFFARI
Primary Examiner
Art Unit 2195



/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195